Title: [Diary entry: 7 December 1787]
From: Washington, George
To: 

Friday 7th. Thermometer at  in the Morning—42 at Noon and 40 at Night. Raining good part of the Night moderately. Wind at No. Wt. in the Morning; and continued so pretty fresh through the day and cool. For the most part cloudy. Visited all the Plantations. In the Neck 5 plows only were at work—not more through the week. Finished cleaning and measurg. the Stack of Oats wch. was tread out yesterday from the Eastermost cut of field No. 2 quantity 109 bushls. from about 8 acres of grd. After this all hands were employed (except those with the five plows) in gathering Corn. At Muddy hole two plows only were at work—the 3d. at the Smiths shop. Measured the ¼ of an Acre of Carrots which were

taken from the experimental ground—quantity 24 Bushls. half of wch. was from the undunged part, and of equal quality with those which grew on the dunged part (as noticed yesterday). Dug those which grew on the first 10 acres of Corn, adjoining to the experimental grd. (in every 4th. Corn Row). These were of the Orange sort, and very large, but a good deal missing—quantity 22 bushels. The 4th. rows which had been in Irish Potatoes & had yielded 47¾ bushls. as appears by the entry on the 6th. of last Month which makes the difference of 25¾ bushls. in favor of the Potatoes wch. were much less miss[in]g. At Dogue run, 4 plows only were at work; the other hands, after cleaning the Oats & putting them away, quantity 96 bushls.; threshed, cleaned and sent to the Mansn. house the Pease—viz.—14½ bushls. of sound & 6 ditto of frost bitten ones. At Frenchs, 2 plows were at Work. The other hands cleaning of Oats. At the Ferry, 3 plows at work. Other hands preparing and littering the Farm pen and doing other Jobs.